Order entered September 29, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00582-CV

                    IN THE INTEREST OF S.W., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15911

                                      ORDER

      We REINSTATE this appeal.
      By order dated August 18, 2020 we ordered the trial court to conduct a
hearing to determine the identity of the court reporter for five hearings.          A
supplemental clerk’s record containing the trial court’s written findings has been
filed. The trial court identified the court reporter for four of those hearings. As to
the remaining hearing, the trial court found “[i]f a hearing was held on October 14,
2019, the court reporter has not been identified.”
      The appealed order recites this case was heard on “August 28 and 29, 2019,
October 14, 2019, December 16, 2019, January 9, 2020, and March 12, 2020.”
The Court has reviewed the reporter’s record from the hearing held on August 29,
2019. At the end of the hearing, counsel for both appellant and appellee stated that
they each had an additional witness to call. The trial court responded “[w]e’re just
going to come back. We are set to come back on the 24th of September at 1:30.”
The trial court’s docket sheet reflects the September 24th hearing was canceled. It
also notes a “Bench Trial” set for October 14th. Additionally, the reporter’s record
of the March 12, 2020 hearing reveals that a ruling on attorney’s fees was made on
October 14th.
      In light of the above-noted circumstances, we ORDER the Honorable
Carmen Rivera-Worley, Visiting Judge who presided over the trial, to conduct a
hearing, no later than October 19, 2020, and determine whether a hearing was held
on October 14, 2019 and, if so, the identity of the court reporter who recorded that
hearing. We further ORDER the trial court to give notice of the hearing to
counsel for all parties
      The trial court shall make written findings concerning the October 14th
hearing. The findings shall be filed in a supplemental clerk’s record no later than
October 29, 2020. A supplemental reporter’s record of the hearing shall also be
filed no later than October 29, 2020.
      We DIRECT the Clerk of this Court to send a copy of this order to Judge
Rivera-Worley; Dallas County District Clerk Felicia Pitre; Yolanda Atkins,
Official Court Reporter for the 255th Judicial District Court; and, all parties.
      We ABATE this appeal to allow the trial court an opportunity to conduct the
hearing. The appeal will be reinstated no later than November 3, 2020.
                                               /s/   BILL WHITEHILL
                                                     JUSTICE